Case 6:21-mj-01408-TBS Document 2 Filed 05/10/21 Page 1 of 11 PagelD 8

AO 91 (Rev, 11/11) Criminal Complaint

 

UNITED STATES DISTRICT COURT

for the
Middle District of Florida

United States of America
Vv.

RICHARD ANDREW KIRKENDALL Case No.

6:2t-mj- [4 OY

Oe OO SS

 

Defendant(s)

CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

On or about the date(s) of _ May 9, 2021 and May 10, 2021 _ in the county of Seminole in the

 

Middle District of Florida , the defendant(s) violated:

Code Section Offense Description

18 U.S.C. § 2252A(a)(2) and 2252A Receipt and possession of child pornography.
(a)(5)(B)

This criminal complaint is based on these facts:

See attached affidavit.

Mf Continued on the attached sheet. LL

Complainant's meme

Kerrie L. Harney, a Agent
Printed name and title

Sworn to before me and signed in my presence.
Date: Maz YE, fOFH / )

Judge’ S meres e

—

City and state: Orlando, Florida THOMAS B. SMITH, U.S. Magistrate Judge

Printed name and title
Case 6:21-mj-01408-TBS Document 2 Filed 05/10/21 Page 2 of 11 PagelD 9

STATE OF FLORIDA Case No. 6:21-mj- | YoS
COUNTY OF ORANGE
AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT
I, Kerrie L. Harney, being duly sworn, do hereby depose and state as follows:
INTRODUCTION AND AGENT BACKGROUND

L, I ama Special Agent with the Federal Bureau of Investigation (FBI) and
have been since June 2016. I have been employed as a Special Agent with the FBI for
the past 5 years. I am currently assigned to the Tampa Division Orlando Resident
Agency of the FBI. I have received specialized training in the investigations of sex
crimes, child exploitation, child pornography, and computer crimes. I have been
involved in investigations involving child pornography and _ online
solicitation/enticement of a minor. I have participated in investigations of persons
suspected of violating federal child pornography laws, including 18 U.S.C. §§ 2251(a)
and (e), 2252, and 2252A. I have also participated in various training courses for the
investigation and enforcement of federal child pornography laws in which computers
and cellular phones are used as the means for receiving, transmitting, and storing child
pornography. Additionally, I have participated in the execution of search warrants
involving searches and seizures of computers, computer equipment, software, and
electronically stored information.

2. I make this affidavit in support of a criminal complaint for the arrest of
RICHARD ANDREW KIRKENDALL. As set forth in more detail below, I believe

there is probable cause that on or about May 9, 2021, KIRKENDALL knowingly
Case 6:21-mj-01408-TBS Document 2 Filed 05/10/21 Page 3 of 11 PagelD 10

received child pornography, in violation of 18 U.S.C. § 2252A(a)(2). I also have
probable cause to believe that on May 10, 2021, KIRKENDALL knowingly possessed
materials, that is an REVVL4 model smartphone, that contained images of child
pornography, in violation of 18 U.S.C. § 2252A(a)(5)(B).

3. I make this affidavit from personal knowledge based on my participation
in this investigation, information from other criminal investigators, information from
law enforcement officers, information from agency reports, and the review of
documents provided to me by these witnesses and law enforcement officers.

4, Because this affidavit is being submitted for the limited purpose of
obtaining a criminal complaint, I have not set forth each and every fact learned during
the course of this investigation.

STATUTORY AUTHORITY

5. It is a violation of 18 U.S.C. § 2252A(a)(2) to knowingly receive or
distribute any child pornography using any means or facility of interstate or foreign
commerce.

6. It is a violation of 18 U.S.C. § 2252A(a)(5)(B) to knowingly possess any
book, magazine, periodical, film, videotape, computer disk, or any other material that
contains an image of child pornography that has been mailed, or shipped or
transported using any means or facility of interstate or foreign commerce or in or
affecting interstate or foreign commerce by any means, including by computer, or that
was produced using materials that have been mailed, or shipped or transported in or

affecting interstate or foreign commerce by any means, including by computer.
2
Case 6:21-mj-01408-TBS Document 2 Filed 05/10/21 Page 4 of 11 PagelD 11

DEFINITIONS
7. The following definitions apply to this affidavit:

a. “Child Pornography,” as used herein, includes the definition in 18
U.S.C. § 2256(8), which defines child pornography as any visual depiction of sexually
explicit conduct where (a) the production of the visual depiction involved the use of a
minor engaged in sexually explicit conduct, (b) the visual depiction is a digital image,
computer image, or computer-generated image that is, or is indistinguishable from,
that of a minor engaged in sexually explicit conduct, or (c) the visual depiction has
been created, adapted, or modified to appear that an identifiable minor is engaged in
sexually explicit conduct. See 18 U.S.C. § 2256(2).

b. “Sexually explicit conduct” means actual or simulated (a) sexual
intercourse, including genital-genital, oral-genital, anal-genital, or oral-anal, whether
between persons of the same or opposite sex; (b) bestiality; (c) masturbation; (d)
sadistic or masochistic abuse; or (e) lascivious exhibition of the genitals or pubic area
of any person. See 18 U.S.C. § 2256(2).

c. WhatsApp is a freeware instant messaging mobile application that
can be used to transmit and receive messages, photos, videos, sketches, mobile webpages,
and other content. WhatsApp users can communicate privately with other users or in
groups. WhatsApp uses a smartphone’s Internet connectivity to transmit and receive
messages, photos, videos and other content. WhatsApp is known for protecting its

users’ communications but using end-to-end encryption.
Case 6:21-mj-01408-TBS Document 2 Filed 05/10/21 Page 5 of 11 PagelD 12

d, The Bittorrent network is one such publicly available P2P file-
sharing network. Most computers that are part of this network are referred to as
“peers.” A peer can simultaneously provide files to peers while downloading files
from other peers. The software can balance the network load and recover from
network failures by accepting pieces of a particular file from different users and then
reassembling the file on the local computer.

DETAILS OF THE INVESTIGATION

8. In 2012, FBI Tampa began an investigation into RICHARD
KIRKENDALL after KIRKENDALL was linked to a yahoo email account identified
as xx@yahoo.com. At that time the subject of a child pornography investigation,
identified as Anthony Salemi who was later convicted and sentenced to federal prison
for 25 years, was found to be trading child pornography with others as well as
xx@yahoo.com, hereinafter referred to as KIRKENDALL.

9. A subpoena was issued to Yahoo for this email account and provided the
phone number associated with this account as xxx-xxx-6108. This number was
identified as resolving to RICHARD KIRKENDALL’S mother. RICHARD
KIRKENDALL and his mother resided at the same location. In the email
communications recovered from Salemi’s email account, Salemi and KIRKENDALL
are seen communicating on September 28, 2012, September 29, 2012, and March 14,
2013. During these communications, videos with titles which were clearly indicative
of child pornography were traded between Salemi and KIRKENDALL. Some of these

tiles include, “2yr ass fuck she cries for mommy(2).mpg”, “3yo Girl — Bound & Finger
4
Case 6:21-mj-01408-TBS Document 2 Filed 05/10/21 Page 6 of 11 PagelD 13

Fucked By Daddy.mpg”, “pthc Syr girl fucking.wmv”, “K@ty pthc daddy cum

lick.mpg”, and “6yo Tiny Theresa (4)Ass-Fucked Screaming 2008.wmv.” Salemi and

KIRKENDALL communicated with one another while they distributed child

pornography to each other. Some of those communications included the following

statements made by KIRKENDALL:

a.

KIRKENDALL stated he has been looking at child pornography
since he was 15 years old.

When asked if he had experienced sexually abusing children in
real life, KIRKENDALL replied, “not enough to be satisfied bout
a few minutes of paradise but not enough to cum.”
KIRKENDALL went on to describe this activity as consisting of,
“Ii bj lil pussy dick rub..lil pussy lick not much.”

In discussing the types of child pornography he likes,
KIRKENDALL stated, “the more hardcore the better I like the
screaming ones|;]” “I want to see the most hardcore you got I
wanna C blood dude .ya feel me.” In another chat
KIRKENDALL says his preference is, “ like 2yo....as long as they
tiny and skinny.” KIRKENDALL explains, “any younger and
they still got their baby fat.”

KIRKENDALL stated, “T like lil girls...no lil boys,” ... “but man
id still love to do a tiny lil one together with a partner.. that d be a

dream come tru.”
Case 6:21-mj-01408-TBS Document 2 Filed 05/10/21 Page 7 of 11 PagelD 14

e. KIRKENDALL also stated, “id deff to anything to or for anyone
if they gave me their hot little sister for like a day.”

10. Salemi stated his desire to molest his girlfriend’s 3-year-old daughter
whom he had access to. KIRKENDALL encouraged Salemi by saying, “don’t wait
too long...u don’t want her to remember or understand whats going on ... 3yrs old is
perfect I thin k just take her to the bath room. ...like ask her if she needs to go...pullshirt
up over face and after she done , say u need to whipe her off and use ur cock to whipe
her pussy off but take your time.” Salemi responded, “mmm.” KIRKENDALL
continued, “..if shirt still over head... uncover mouth part.. and tell her u got some
candy for her ...stick ur cock in ....... ... Ive done this ...it works.”

11. On May 10, 2021, federal agents executed a search warrant at
KIRKENDALL’S residence to search for evidence of child pornography. During a
non-custodial interview concurrent to the execution of the search warrant,
KIRKENDALL admitted to having engaged in conversations just like those noted
above where he traded child pornography with other users and engaged in sexually
graphic conversations regarding children. KIRKENDALL said he made statements
about sexually abusing children to get the trust of the other person and that he had
actually never abused a child.

12. On March 6, 2021, while acting in an undercover capacity, your affiant
used a P2P file sharing program known as BitTorrent Receptor to determine that a
computer using IP address 162.234.163.66 was making available for download certain

files of suspected child pornography. Between Saturday, March 6, 2021 at 2326 hrs.
6
Case 6:21-mj-01408-TBS Document 2 Filed 05/10/21 Page 8 of 11 PagelD 15

and Sunday, March 7, 2021 at 1200 hrs., a download was successfully completed of

files that the device at IP address 162.234.163.66 was making available. The device at

IP address 162.234.163.66 was the sole candidate for each download, and as such,

each file was downloaded directly from this IP address capturing four files containing

child pornography. Your affiant reviewed some of the downloaded files, four of which

are described as follows:

a.

“I New f!! Gillian 4Yo - Cuming In Mouth (Private) Kleuterkutje-
Pthe.avi” The video depicts a toddler female approximately four
years old as an unknown male places his exposed and erect penis
in the toddler's mouth. The male masturbates and ejaculates into
the toddler's mouth. The video was downloaded by your affiant
on March 7, 2021.

.dad.cums.in.mouth.avi” The video depicts a prepubescent female
approximately 9 to 10 years old. A male places his erect penis in
the child’s mouth and forces the child to perform oral sex. The
male masturbates and ejaculates into the child’s mouth. The video
was downloaded by your affiant on March 7, 2021.

“baby, -.Inna. Private. 4yo.close-

up.anal.and.cum].pedo. pthc. young. girl.child. 5yo. 6yo. 7yo. 8y0.daddy.inc
.avi” The video is approximately a minute in length. It shows a
nude female child, approximately 2 years of age, being anally
raped by an adult male. The video was downloaded by your
affiant on March 7, 2021.

(Toddler). Chaby.4Yo.(Pthc).(Hussyfan).(Raygold).(Abused). Abuse. Chi
ddy.avi” The video depicts a female toddler approximately three
to four years of age who is forcibly held down by a male with an
erect penis who ejaculates into the toddler’s month. The toddler
tries to get up and away from the male but the male continues to
Case 6:21-mj-01408-TBS Document 2 Filed 05/10/21 Page 9 of 11 PagelD 16

hold her down. The video was downloaded by your affiant on
March 7, 2021.

13. [reviewed the downloaded files from an undercover session and believe,
based on my training and experience, that the files were child pornography as defined
in 18 U.S.C. § 2256.

14. It was determined that IP address 162.234.163.66 was registered to
AT&T Corporation. According to subpoena IP address 162.234.163.66 has been
provisioned to an account linked to KINKERDALL/’S residence in Oviedo, Florida,
which is within the Middle District of Florida, starting on December 16, 2018, and
continuing through the date of the subpoena on April 9, 2021.

15. On May 10, 2021, I, along with other federal law enforcement officers,
executed a search warrant at KINKERDALL’S residence in Oviedo, Florida. At the
time of the search a non-custodial interview of RICHARD KIRKENDALL was
| conducted. KIRKENDALL provided a voluntary statement to agents on scene.
KIRKENDALL stated that he has a pornography and sex addiction and views and
downloads large quantities of pornography. KIRKENDALL stated that about
approximately 25 percent of the pornography he views is child pornography.
KIRKENDALL stated he views child pornography on chat applications such as
WhatsApp and Viber. KIRKENDALL stated that he routinely joins groups on these
chat applications that share child pornographic material, KIRKENDALL stated that
he used his smartphone to receive links in the groups that provided access to child

pornography. KIRKENDALL stated he masturbates to child pornography.
Case 6:21-mj-01408-TBS Document 2 Filed 05/10/21 Page 10 of 11 PagelD 17

16. During the search KIRKENDALL provided access to his smartphone.
KIRKENDALL entered the password and provided the same to investigators. A
forensic review on scene revealed at least 32 videos of child pornography. One video
file named VID_20210509_WA0031.mp4 is approximately one minute and seventeen
seconds in length and depicts an adult male annually raping an approximately three
to four-year-old female child. This video was received on the device via WhatsApp
on May 9, 2021 at approximately 11:13 p.m. A second video file named
VID_20210507_WA095.mp4 is approximately one minute and thirty-seven seconds
in length depicted an eight to nine-year-old female being forced to perform oral sex on
an adult male. This video was received on the device via WhatsApp on May 9, 2021
at 1:46 AM. A third video file named VID_20210507_WA0018.mp4 is approximately
two minutes in length and depicts an adult male annually raping a three to four-year-
old female with the male then ejaculating on the female. This video was received on
the device via WhatsApp on May 9, 2021 approximately 1:44 a.m.

17. KIRKENDALL stated that he used an older Acer computer to run the
computer application Vuze. Vuze is a BitTorrent client used to transfer and receive
files using the BitTorrent protocol. KIRKENDALL would download a variety of

content to include adult and child pornography via Vuze.
Case 6:21-mj-01408-TBS Document 2 Filed 05/10/21 Page 11 of 11 PagelD 18

18. In light of the above, I submit there is probable cause to believe that

KIRKENDALL possessed and received child pornography in violation of 18 U.S.C.

4A

Kerrie L. Harney, Special Agent
Federal Bureau of Investigation

§ 2252A(a)(5)(B) and 18 U.S.C. § 2252A(a)(2).

Affiant further sayeth naught.

   
 

 

Sworn to and subscribed
before me this 10" day of May, 2021.

7TlRKD
THOMAS B. SMITH
United States Magistrate Judge

 

10
